Citation Nr: 1636712	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  15-40 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1962 to August 1964.  He had additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2015 substantive appeal, the Veteran requested a hearing before the Board.  However, in February 2016, the Veteran withdrew his hearing request.  Therefore, the Board deems his hearing request withdrawn. See 38 C.F.R. § 20.704(e) (2015).

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) electronic files associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided a VA audiological examination in April 2013.  Thereafter, in an August 2016 brief, the Veteran's representative argued that the case should be remanded to afford the Veteran another VA examination to determine the current severity of the service-connected bilateral hearing loss.

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  While the Board notes the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, here, the Veteran has asserted that his condition has worsened and a more recent examination is required for the purpose of ascertaining the current severity of his service-connected hearing loss disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.
 
2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity of his service-connected bilateral hearing loss.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.  In particular, he or she should comment on the severity of the Veteran's bilateral hearing loss and include a statement as to the effect of the Veteran's hearing loss on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
 
3.  After the above development has been completed, the AOJ should review the claims file to ensure that there has been compliance with the directives.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




